Citation Nr: 1504923	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a jaw injury, claimed as numbness, cracked teeth, residuals of extracted teeth, and earaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified to the Board by the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In October 2014, the Veteran appeared before the undersigned at a hearing held at Winston Salem, North Carolina RO.  Unfortunately due to technical difficulties a transcript from that proceeding could not be produced.  The Veteran was informed of that fact in December 2014, and later that month he requested an opportunity to appear at a new travel board hearing.  That hearing is now scheduled for February 4, 2015.

Accordingly, the case is REMANDED for the following action:

Make arrangements for the Veteran to testify at a Travel Board hearing on February 4, 2015.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






